ON REHEARING.
Per Curiam.
In a petition for rehearing it is suggested that the defendant corporation leased the dock and placed thereon certain lumber to be transported by ship; that the placing of the lumber on the dock constituted a delivery by the defendant to the ship and defendant did nothing toward the loading of the lumber on the ship, but a contractor was employed by the ship to place the lumber on the ship, and this contractor employed the plaintiff to assist in loading the lumber on the ship, therefore the ship assumed .the duty of providing a safe place for its agents or servants to work, and the defendant lessee of the dock is not liable in damages for the injury to the plaintiff caused by a defect in the floor of the dock which might have been seen by a reasonably careful inspection.
The liability of the defendant is based upon the fact that it was the lessee of the dock having the use thereof and did use it in placing the lumber thereon for delivery to the ship, which facts, under the law, imposed upon the lessee a duty to maintain the dock in a reasonably safe condition for those properly thereon, and this liability is not affected by the liability, or non-liability, of the owner of the dock and the ship jointly or severally for any negligence chargeable to them that was a proximate cause of the plaintiff’s injury.
A rehearing is denied.
Shackleford, C. J., and Taylor, Cockrell, Hocker and Whitfield, J. J., concur.